Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 1 of 14




                 Exhibit 137
   Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 2 of 14




Dear Alex:




      I write to bring to your attention, and through you the other relevant Officers


of the University, an on-going apparent violation of the rights of senior tenured


members of a department of the Faculty of Arts & Sciences that enjoys a well-


deserved international reputation for excellence. I refer to the Department of


Spanish and Portuguese.




      I have served as a volunteer adviser to three of the Department's senior


tenured professors in connection with a so-called "climate" investigation of the


Department that was initiated by the Provost, the Dean of the Faculty of Arts &


Sciences, and the Dean of the Graduate School on March 24, 2015. That


investigation now appears to be closely related to the effort by a candidate for


tenure to deprive two of these professors-both holders of Sterling professorships,
                                           [Page]




                                                                                        BYRNE017053
   Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 3 of 14




the University's highest academic rank-of their right to participate in that matter,


on the basis of an alleged "conflict of interest." The professors were taken off any


participation in the tenure matter, pending the conclusion of the "climate"


investigation. The suggestion of disqualification is without merit and without a


basis in University norms, regulations, traditions, or "common law." It is a species


of professional defamation of these two distinguished scholars, and it is a serious


violation of the canons of fairness and due process guaranteed to tenured members


of Yale's faculty. I write as someone who has worked closely with four successive


Yale administrations in sensitive projects and inquiries, and who respects Yale's


academic leadership, in order to help forestall any further baleful consequences.




                                           [Page]




                                                                                       BYRNE017054
    Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 4 of 14




                                       I.




      First, a contractual and procedural point: I have been unable to find a basis


in the Faculty Handbook for any disqualification in these circumstances. On April


1, 2015, Associate Professor Susan Byrne sent a letter to Professor Rolena Adorno,


the Department chair, asserting that she and Professor Roberto Gonzalez


Echevarria be recused from the projected tenure consideration of Professor Byrne


due to conflicts of interest. At the time, the Faculty Handbook provided in section


IV.H. l that "A member of the faculty who has a personal or professional conflict


of interest concerning an individual on whom a vote is to be taken must absent him


or herself from all votes taken on that individual." (emphasis added). 1 The



1
  That provision was deleted in the September 18, 2015 version of the Faculty
Handbook, and was replaced with a starred footnote in new section IV.F. l. (there
is no "call" for this footnote). The footnote states, "A member of the faculty who
has a conflict of interest concerning an individual on whom a vote is to be taken
must absent him or herself from all discussions and all votes taken on that
individual."
                                            [Page]




                                                                                      BYRNE017055
   Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 5 of 14




provision did not define what constitutes a "conflict of interest." However, section


XX. l.D. of the Handbook provided (and continues to provide):




      It is expected [ ] that one member of a family will not be present during


      discussion of, nor participate in decisions affecting, the appointment


      promotion, salary, or other terms of employment of another member of that


      family .... [and other] persons sharing an intimate relationship similarly


      must avoid being present during, or participating in, such decisions affecting


      the terms of employment of each other. In cases of doubt or conflict of


      interest, employment judgments should be determined by other qualified


      professional persons. In the case of academic appointments, these persons


      would act under the supervision of the Provost and the appropriate Dean.




(emphasis added).
                                           [Page]




                                                                                       BYRNE017056
   Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 6 of 14




      In other words, being a member of the same family, or having an intimate


relationship with a candidate, creates a conflict of interest, and such persons are


(understandably) recused from promotion deliberations. But what of cousins,


brothers-in-laws, and the like? Or of a close friendship that is no longer intimate?


Or of a failed or successful intimate relationship by one party with a family


member of the other? Or of persons who jointly own a private venture whose value


will be reduced if one of them must leave Yale? These presumably would be cases


in which the Provost or Dean could decide whether recusal is appropriate in light


of the particular relationships and circumstances presented. (I have difficulty


understanding what the difference is between a "professional" conflict of interest


and a "personal" conflict of interest, and note that this distinction is not made in


the current Faculty Handbook.)




                                            [Page]




                                                                                       BYRNE017057
   Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 7 of 14




      No other conflicts of interest discussed in the Faculty Handbook mention


promotion or other employment decisions. These other conflict-of-interest


provisions relate primarily to outside activities (whether or not for remuneration),


and they do not explicitly anticipate such conflicts having a bearing on promotion


deliberations.




      Of course, there may be other reasons, grounded in violation of Yale


policies, as stated in the Faculty Handbook, for the Provost or Dean to ask a faculty


member to recuse him or herself-for example, if a professor announced that he or


she would vote for no person of a particular race or ethnicity or gender. But surely


in a university worthy of the name, there can be no "conflict of interest" or other


basis for recusal simply because of a disagreement as to the interpretation of tenure


standards, disagreement on the quality of a candidate's scholarship, disagreement


as to the academic fields as to which a candidate has done his or her strongest work
                                           [Page]




                                                                                        BYRNE017058
   Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 8 of 14




to date, or disagreement as to the merits of a candidate's previous research


proposals.




      The on-going, de facto disqualification of these two Sterling professors


(pending completion of an unprecedented "climate" review, which is now in its


eighth month, with no signs of completion soon) is a continuing violation of Yale's


policies and its guarantees of academic freedom.




                                         II.




      Turning to the merits of the matter: Professor Byrne in her April 1, 2015


letter (which was the first time that Professors Gonzalez Echevarria and Adorno


were alerted to her accusations against them) presents no actionable basis for


recusal. My own conversations with these two professors and with Professor Noel

                                           [Page]




                                                                                      BYRNE017059
    Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 9 of 14




Valis-and their testimony before the climate reviewers on this matter-leaves me


confident beyond any reasonable doubt that Professor Byrne's over-the-top


allegations, presumably made under great personal stress, are untrue if not libelous.


It is a great disappointment that the Provost and Deans set in motion an Orwellian


"climate" review-a review without definition of terms and without stated limits-


on the basis, in part, of such allegations.2 After months of reviewing testimony and


materials, the reviewers and the University's officials should by now have a clear


idea of who is telling the truth and who is not.




      But let me suspend disbelief as to the accuracy of Professor Byrne's


allegations. As to Professor Gonzalez Echevarria: None of the alleged statements



2
 I infer, given what I learned over the course of the last seven months, that these
allegations (and possibly the request for disqualification) were communicated to
the University before the decision was made in late March 2015 to launch a
"climate" review of the Department, a review that seems to have focused only on
Professors Gonzalez Echevarria and Adorno.

                                            [Page]




                                                                                        BYRNE017060
  Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 10 of 14




regarding Professor Byrne and tenure prospects at Yale can possibly be a basis for


recusal. Let us assume, for the argument, that Professor Gonzalez Echevarria said


that he considered Professor Byrne to be a "Cervantista"; that he counseled her that


"no one ever gets tenure at Yale"; and that he remarked at some time, "No one will


ever get tenure in our department." We are in a sorry state, indeed, if such informal


oral comments-and in the last instance, a prediction that no individual professor


has the power to make come true-could properly be the basis for the denial of the


rights of a tenured professor and the academic freedom and autonomy of a


department.




      As to Professor Adorno, it's not even clear what allegations Professor Byrne


has made, so I have no "disbelief' to suspend. Professor Byrne's April 1, 2015


rendition of her accusations against Professor Adorno was full of conclusory words




                                           [Page]




                                                                                        BYRNE017061
    Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 11 of 14




that were meant to startle or outrage the uninformed. 3 I infer from these


blunderbuss phrases that Professor Byrne intends to suggest that Professor Adorno


was "out-to-get-her" (after years, it must be noted, of extended formal and


informal mentorship). But stripped of the heavy-handed, abusive language, there


are no material allegations. In hours of recorded testimony before the "climate"


reviewers and submissions of emails, reports, and summaries, Professor Adorno


has proven-in a process that no professor should ever endure in the future-that


her dealings with Professor Byrne, and judgments of her work, were undertaken in


complete good faith. It is shocking that this distinguished scholar and long-time


servant of the University has been put through such an ordeal-regarding not only


her past dealings with Professor Byrne but also just about every other aspect of the




3
  See, e.g., "colluded", "combined political interest," "defaming", "professional
libel," "calculated attempt", "sabotage" "FAST AP be damned" [not clear if that's
meant to be an alleged quotation], "contrived", "fabricated", "scheme",
"pretenses", "ploys and feints", "mal intent," "forethought, predisposition and
prejudicial acts".
                                            [Page]




                                                                                       BYRNE017062
  Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 12 of 14




Department's life, including those over which a chair has no individual authority to


act without a vote of her colleagues.




      At least Professor Gonzalez Echevarria testified before the reviewers for


only one hour, and Professor Valis for less than four. Professor Adorno testified for


24 hours, over the course of six sessions between May 4 and July 7, 2015. In


preparing for these sessions, she had to spend literally hundreds of hours finding,


retrieving, collating, summarizing, and appending scores of emails,


contemporaneous telephone conversation notes, meeting notes, submitted materials


(not just to Yale), and other documents that might conceivably be relevant to a


"climate review" that was apparently triggered by a carefully-timed "anonymous"


letter (about the origins of which the reviewers seemed curiously uninterested) and


Professor Byrne's nearly contemporaneous request to disqualify Professors


Gonzalez Echevarria and Adorno.
                                           [Page]




                                                                                        BYRNE017063
    Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 13 of 14




       Yale can and should prohibit a variety of forms of discrimination. It has no


authority, however, in public or university law to prohibit discrimination on the


basis of academic judgments and standards. Were it to be learned that Yale had


taken away the vote of tenured professors on a promotion because they allegedly


had exceedingly high standards for tenure, 4 I assure you that faculty at Yale and


elsewhere would be as shocked as I am.




       If the University wants professors to use a lower standard of tenure for


internal candidates, it should do this forthrightly by changing its articulated


standard(s).




4
 As allegedly evidenced (the reviewers' topics of interest suggested) in a previous
tenure vote-as to which the Provost did not ask for reconsideration and the
candidate did not seek a review-and in the professors' evaluation of research
proposals of the candidate at hand.
                                            [Page]




                                                                                      BYRNE017064
  Case 3:17-cv-01104-VLB Document 82-137 Filed 05/15/19 Page 14 of 14




      I urge you and other Officers to avoid any suggestion that Yale has violated


its covenant of good faith and fair dealing with its faculty.




      Thank you for your consideration.




Sincerely,




Kate Stith


Lafayette S. Foster Professor of Law




                                            [Page]




                                                                                     BYRNE017065
